           Case 1:19-cv-09666-JPC Document 58 Filed 10/02/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                         10/02/2020
---------------------------------------------------------------------- X
                                                                       :
Michael Christy,                                                       :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   19-CV-9666 (JPC)
                  -v-                                                  :
                                                                       :       ORDER
S. Bastian et al.,                                                     :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        The Court is in receipt of a letter from Defendants Bernard Chukwaneke, M.D., Glenda

Shearn, PA, and Warden Steven Bastian requesting that the Court schedule a pre-motion conference

in this case. (Dkt. 57.) On August 26, 2020, Judge Andrew L. Carter indicated that he would

reschedule the pre-motion conference previously requested by Defendants Chukwaneke and Shearn

after Defendants Dr. Nirmal Tejwani and Dr. Mahure, who were named in Plaintiff Michael

Christy’s Amended Complaint, had been served and answered or otherwise responded to the

Amended Complaint. (Dkt. 50.) Judge Carter further ordered the Clerk of the Court to send the

necessary documents for the U.S. Marshals to effect service, and provided that the U.S. Marshals

would have 90 days from the issuance of the summonses – which occurred on August 27, 2020 –

to do so. (Id.)

        Despite the reassignment of this case to the undersigned, Judge Carter’s order remains in

effect. Accordingly, Defendants’ request is premature. The Court will reschedule the pre-motion

conference when Defendants Tejwani and Mahure have answered or otherwise responded to the

Amended Complaint.
         Case 1:19-cv-09666-JPC Document 58 Filed 10/02/20 Page 2 of 2




       At least one Defendant that has already been served is ORDERED to serve this Order on

Mr. Christy, and file proof of service on ECF, by October 8, 2020.

       SO ORDERED.

Dated: October 1, 2020                             __________________________________
       New York, New York                                   JOHN P. CRONAN
                                                          United States District Judge




                                               2
